Title: To James Madison from James Simpson, 6 October 1804 (Abstract)
From: Simpson, James
To: Madison, James


6 October 1804, Tangier. No. 84. “With this I have the honour to enclose triplicate of No. 83 [24 Sept. 1804]. Advice has this day been received that on the 28h. Septr His Imperial Majestys Frigate Maimona returned to Salle with a Prussian Ship and Brig bound from Lisbon to Amsterdam and Antwerp, captured off the Coast of Portugal.
“The Captain of the Maimona reports that the other Frigate of same name and the Mirboha intered the Tagus before he took these Prizes. We have advice from Gibraltar to the 4th. Inst. when the daily deaths had gone near to a hundred. A Cordon has been thrown round Cadiz in consequence of Orders from the Supreme Board of Health at Madrid, who have declared the prevailing Sickness there to be what they stile the Epedemia.
“This Country enjoys good health, but we have scarce had an hours rain for these five Months past, which is an alarming circumstance.”
Adds in 7 Oct. postscript: “This morning the two Moors appointed to employ the sum of money appropriated by Muley Soliman for augmenting His Navy, arrived here from Tetuan and are to embark on a Ragusean Polacre in a few days for Lisbon.
“By a Boat just arrived from Gibraltar advice is received the deaths had gone as far as one hundred and Sixty in a day, it is with concern I have heard (but not by Letters to myself) that Mr Gavino is of the number. In such case I trust Government will find in the American House of Khun & Green established there, a Successor meriting its confidence.”
